Citation Nr: 0111342	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-14 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $17,801.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises (COWC) of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2000, the COWC denied the appellant's claim for waiver of 
recovery of the outstanding pension overpayment.  In June 
2000, correspondence was received by VA, which was accepted 
as his notice of disagreement with the May 2000 decision and 
the current appeal ensued.


REMAND

Appellate review of the claims folder shows that in his VA 
Form 9, Substantive Appeal, dated in July 2000, the appellant 
requested a hearing before a member of the Board at the RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until he receives 
further notice from the RO. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


